DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 and 04/02/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 2013/0312886 A1), in view of 2015 Sumitomo Tire Catalog (Sumitomo Tires-Evolutionary Design. Revolutionary Performance. 2015 Consumer Tire Catalog." Sumitomo Tires., May 01, 2015 [online], [retrieved on Feb. 18, 2022]. Retrieved from the Internet <URL: http://www.sumitomotire.com/assets/products/catalogs/2015SumitomoPassKawagoe et al. (US 2018/0009269 A1 used as English translation for JP 2018-008558A), in view of Tsuda (US 6,050,313).
Claim Interpretation: The limitation “a tread portion having a first tread edge and a second tread edge to be located outward and inward, respectively, of a vehicle when the tire is mounted on the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire outward side from a tire inward side.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Ohno discloses with guidance provided by FIG. 2: a tire comprising a tread portion 3 having a first tread edge and a second tread edge, the tread portion provided with three main grooves 11 extending continuously in the tire circumferential direction to axially divide the tread portion into four land portions 16-19, wherein the three main grooves are a first shoulder main groove 11 disposed between the tire equator e and the first tread edge, a second shoulder main groove 11 disposed between the tire equator e and the second tread edge, and a crown main groove 11 disposed therebetween, and the four land portions include a first middle land portion 16 between the first shoulder main groove 11 and the crown main groove 11, and a second middle land portion 17 between the second 
Ohno does not explicitly disclose the first middle land portion is provided with a plurality of transverse narrow grooves crossing the first middle land portion, the transverse narrow grooves include first transverse narrow grooves, and the first transverse narrow grooves each comprise a first deep portion, a second deep portion, and a first shallow portion therebetween whose depth is smaller than the first deep portion and the second deep portion.
Sumitomo NPL discloses the use of long lateral grooves – (construed as a plurality of transverse grooves) to is beneficial for enhancing all season wet traction performance, see page 12.
Kawagoe discloses a tread pattern suitable for improving uneven wear resistance and wet performance, see [0004]. The tread pattern being configured such that sipes 33-34 – (construed as narrow grooves) completely cross middle land portions; the sipes being beneficial for improving wet performance and uneven wear, see [0053], [0037].
Tsuda discloses a tread pattern suitable for improving wet performance and uneven wear, see Col 1 lines 7-9. The tread pattern being configured to have sipes 6 – (construed as narrow grooves) which include shallow and deep parts formed by the use of tie bars; wherein the sipes 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first middle land portion of Ohno in the claimed manner as taught by Sumitomo NPL, Kawagoe and Tsuda to provide the tire with the aforementioned benefits.
Regarding claim 2,.
Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 2013/0312886 A1), in view of Sumitomo NPL, in view of Kawagoe et al. (US 2018/0009269 A1 used as English translation for JP 2018-008558A), in view of Tsuda (US 6,050,313) as applied to claim 1 above, and further in view of Wakasugi (US 2018/0072105 A1).
Modified Ohno does not explicitly disclose the claimed tread pattern. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since:
(1) Sumitomo NPL disclose the use of the use of long lateral grooves – (construed as a plurality of transverse grooves) to is beneficial for enhancing all season wet traction performance, see page 12; to include the use of non-transverse narrow grooves which does not cross a crown land portion.
(2) Wakasugi discloses a tread pattern suitable for improved wet performance and steering stability, see [0003]. The tread pattern being configured to have middle sipes 30 – (construed as narrow grooves) which includes first middle sipes 31 – (construed as transverse narrow grooves which cross the middle land portion) that are connected to second middle sipes 32 – (construed as non-transverse narrow grooves which do not cross the middle land portion). The connection to include a non-transverse narrow grooves first portion extending along the transverse narrow grooves, and a second portion bent and extending from the first portion and connected to 
(3) Tsuda discloses sipes – (construed as narrow grooves) have placed therein tie-bars; whereby such a configuration protects acute angled corners of land portions from being torn, and further improves maneuverability under wet and dry conditions, see Col 3 lines 19-22; and includes sipes where only the center portion thereof contains the tie-bar, or the end portions of the sipe contain the tie-bar.
Regarding claims 3-4,
Regarding claim 5, modified Ohno further discloses the transverse narrow grooves are configurable to have the second middle land portion include sipes – (construed as a third transverse narrow groove) have a cross-sectional shape to include wide portions 28 that are open to the ground contact surface of the tread and narrow portions 29, the narrow portions having widths are 0.5 – 1.0 mm – which meets the claimed widths of not more than 1.5 mm. This being beneficial for maintaining the rigidity of an axially inner part of the first/second middle land regions while exerting edge effect and improving wet performance, see Wakasugi [0079] - [0080], [0068].
Regarding claim 6, modified Ohno further discloses all the claimed structure to include having the claimed first/second groove portions comprising the wide/narrow portions, see Wakasugi discussion in paragraph 20 above. And having the sipes – (construed as transverse narrow grooves) be configured to have tie bars which are disposed in only the center portion of the sipe, see Tsuda – FIG. 6. Thus, it is readily envisioned that forming the sipe such that the center portion includes the tie bar results in the claimed third groove between the first groove portion and the second groove portion, and each of the first groove portion and the second groove portion comprises the narrow portion and the wide portion opened at the ground contact surface, whereas the third groove portion comprises only the wide portion and does not comprise the narrow portion. And where this 
Regarding claims 7-16, modified Ohno substantially discloses the claimed transverse narrow grooves further including the claimed configuration of having the groove bottom raised portions, to include first/second/third deep portions and first/second/third shallow portions, see Kawagoe – FIG. 6 and discussion in paragraph 16. Moreover, concerning the claimed lengths and depths, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed length and depth configurations, since such a modification would involve only a mere change in size of a component. Scaling of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Moreover, one would have been motivated to scale the transverse groove structures in the claimed manner to enhance the rigidity of the middle land portions which suppresses uneven wear; and distribute the rigidity in stages thereby improving the transient characteristic of the tire when cornering, see Kawagoe [0097].
As to the first transverse narrow grooves each comprise a narrow portion whose width is not more than 1.5 mm, and a wide portion whose width is larger than the narrow portion and opened at the ground contact 
Regarding claim 17-20, modified Ohno further discloses the four land portions include a first shoulder land portion 14 between the first tread edge Te2 and the first shoulder main groove 6, and a second shoulder land portion 13 between the second tread edge Te1 and the second shoulder main groove 5, and the second shoulder land portion 13 is provided with a plurality of shoulder narrow grooves 35.
As to the widths of the first/second land portions: Modified Ohno discloses the negative ratio of a ground-contact surface 10 of the tread of the vehicle-outer side half portion of the tire is set to be smaller than a negative ratio of a ground contact surface of the tread of the vehicle-inner side half portion of the tire in the tire 1 of the present invention, so that rigidity of land portions of the ground-contact surface 10 of the tread of the vehicle-outer side half portion of the tire increases, see [0059].
This implies that the size of the land portions of the inner and outer sides of the tire may be optimized to influence the rigidity of the outer land portions. And where this is beneficial for reliably supporting generation of lateral force large enough to resist centrifugal force when these land portions are situated on the outer side in a cornering situation of a vehicle, see [0059]-[0061]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749